Exhibit 10.1
 
[letterhead.jpg]
Augme Technologies, Inc.
43 West 24th Street, 11th Floor
New York, NY 10010
www.augme.com




January 4, 2010


VIA EMAIL
dreese@davidreese.net


David Reese
25 High Mountain Drive
Boonton, NJ 07005


Subject: Membership on the Board of Directors of Augme Technologies, Inc.


Dear David:


I am pleased to inform you thaton January 4, 2010, the Board of Directors of
Augme Technologies, Inc. (the “Board”) voted unanimously to approve your
appointment to the Board as an independent directorto be effective January 10,
2010.  As discussed, in addition to your general duties as a member of the
Board, you will make reasonable efforts to assist business related
introductions, financial related matters (such as corporate finance and
structuring), mergers & acquisitions and general corporate advice.


The Board also approved the following compensation package:


 
o
You will receive a stock option grant of 300,000 unregistered options of common
stock of the Company at an exercise price of $2.85 (which exercise price is not
less than the closing price for Company stock on the date of Board approval of
your appointment to the Board (January4, 2010)), which options will vest 1/36th
per month with a term of five(5) years, per the terms and conditions of the
Company’s standard stock option agreement (which agreement includes accelerated
(100%) vesting upon a Change in Control of the Company).  In addition, you will
receive a quarterly stock option grant, commencing with the Company’s fiscal
fourth quarter ending February 28, 2011, equal to six-thousand (6,000) options
per quarterin which you are a member of the Board on the last day of the
quarter, which options (a) shall have an exercise price equal to the 20-day
trailing average closing price of the stock (from the last day of the quarter)
with respect to the quarter for which the grant relates; and (b) shall have the
same vesting period and term as described above.

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
o
Option Vesting Acceleration



 
In the event of (A)  a merger, acquisition or sale transaction by the Company
which causes a Change of Control of the Company (the “Control Change”), any
stock or similar securities held beneficially by you shall automatically become
fullyvested.  For purposes of definition, Control Change shall mean the
occurrence of any of the following events:  (i) a majority of the outstanding
voting stock of the Company shall have been acquired or beneficially owned by
any person (other than Parties) or any two or more persons acting as a
partnership, limited partnership, syndicate or other group, entity or
association acting in concert for the purpose of voting, acquiring, holding, or
disposing of voting stock of the Company; or (ii) a merger or a consolidation of
the Company with or into another corporation, other than (A) a merger or
consolidation with a subsidiary of the Company, or (B) a merger or consolidation
in which the holders of voting stock of the Company immediately prior to the
merger as a class hold immediately after the merger at least a majority of all
outstanding voting power of the surviving or resulting corporation or its
parent; or (iii) a statutory exchange of shares of one or more classes or series
of outstanding voting stock of the Company for cash, securities, or other
property, other than an exchange in which the holders of voting stock of the
Company immediately prior to the exchange as a class hold immediately after the
exchange at least a majority of all outstanding voting power of the entity with
which the Company stock is being exchanged; or (iv) the sale or other
disposition of all or substantially all of the assets of the Company, in one
transaction or a series of transactions, other than a sale or disposition in
which the holders of voting stock of the Company immediately prior to the sale
or disposition as a class hold immediately after the exchange at least a
majority of all outstanding voting power of the entity to which the assets of
the Company are being sold; or (B) a transaction relating to a litigation
settlement, licensing fee arrangement or sale of intellectual property, then the
remaining amount of unvested Warrants held by you shall be immediately vested
according to the following terms;

 
 

 
Net Amount      Percentage of Remaining

 
Received Company    Warrants to be Vested



 
$10+ million      50%

 
$25+ million      100%

 
 



 
o
In the event of a Transaction that closes while you are a member of the Board or
during the six-month period following your removal from the Boardyou will
receive a flat fee equal to one percent (1%) of the Aggregate Consideration of
the net receivable by the Company or the Company's shareholders exclusive of any
associated costs or related expenses in connection with such Transaction (the
“Transaction Fee”).  For purposes of the previous sentence,  (i) "Transaction"
shall mean any transaction or related series or combination of transactions
whereby, directly or indirectly, control of the Company or all or substantially
all of the Company's business or assets is acquired in a sale or exchange of
stock, merger, consolidation or other business combination, sale or exclusive
license of assets or similar transaction(s); and (ii) "Aggregate Consideration"
shall mean (a) the amount of all consideration (whether in the form of cash,
securities, or other property) directly or indirectly received or receivable by
the Company or its shareholders in any Transaction, including any amounts
committed by any party to a Transaction to be paid to the Company after any
closing date (provided that the Transaction Fee shall not be payable unless and
until such time as such committed, conditioned or contingent consideration is
actually received by the Company) plus (b) options, warrants or other securities
conferring the option to invest additional capital by any party to a Transaction
(provided that the Transaction Fee shall not be payable unless and until such
time as such options, warrants or other securities result in consideration
actually being received by the Company), plus (c) without duplication, the total
amount of indebtedness assumed by, repaid, refinanced or otherwise transferred
(or any commitment to do so) in connection with a Transaction.

 
 

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
o
You will be entitled to reimbursement for reasonable out of pocket expenses
related to your service for the Board, subject to the terms and conditions of
the Company’s expense reimbursement policies, including the requirement that you
provide an appropriate receipt for each expenditure for which reimbursement is
sought.



* * *


This is an important time in the life of the Company and we hope you choose to
accept this appointment.


Very truly yours,






/s/ Shelly Meyers                                      
Shelly Meyers
Chairwoman of the Board of Directors
Augme Technologies, Inc.




ACCEPTED BY:




/s/ David Reese                                            
DAVID REESE




cc:           Board of Directors, Augme Technologies, Inc.
Michelle Moukios, Legal Director
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 